Citation Nr: 1131058	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-40 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at a private hospital on November 7, 2004, and November 8, 2005, less the amount already paid by VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, T. S. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of a Department of Veterans Affairs (VA) Medical Center that denied reimbursement of expenses for non-VA medical care on November 7, 2004, and denied reimbursement for care on November 8, 2004.  A May 2005 decision subsequently granted a portion of the expenses.  

The Veteran testified at a video conference hearing in support of his claim in July 2011, before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran is an active VA health-care participant who is personally liable for emergency treatment furnished from November 7, 2004, to November 8, 2004, at the Saint Francis Medical Center. 


CONCLUSION OF LAW

The criteria for entitlement to payment for unreimbursed medical expenses incurred from November 7, 2004, to November 8, 2004, have been met. 38 U.S.C.A. 
§§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. In this case, however, the Board is granting in full the benefit sought on appeal. Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Payment for Unreimbursed Medical Expenses

The Veteran seeks reimbursement for medical expenses incurred for treatment he received at the Saint Francis Medical Center in Peoria, Illinois, a non-VA facility.  A review of the record reveals that he presented at the emergency room on November 7, 2004, with a painful fluctuant mass between his scrotum and rectum.  He was having febrile episodes.  After approximately 10 cc of pus was drained from the abscess, he was admitted for further evaluation and surgery.  

After the initial denial letter was sent in March 2005, VA reconsidered the decision.  In a May 2005 letter, VA decided to pay for the service provided to the Veteran in the emergency room on November 7, 2004.  The remainder of the treatment was considered to be non-emergent.  Thus, the only issue on appeal is whether he is entitled to reimbursement of the remainder of the expenses incurred.  

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, it has not been alleged, nor does the evidence demonstrate, that VA contracted with the Saint Francis Medical Center to furnish for any of services enumerated in 38 U.S.C.A. § 1703 to the Veteran.  

As VA did not contract for the medical expenses incurred by the Veteran at Saint Francis Medical Center on November 7, 2004, and November 8, 2004, under 38 U.S.C.A. § 1703, it must be determined whether the Veteran is otherwise entitled to payment or reimbursement for services not previously authorized.  See The Veterans Millennium Healthcare and Benefits Act (Millennium Act); 38 U.S.C.A. §§ 1725; 1728(a) (West 2002 & Supp. 2010); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).  When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment: 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended, effective October 10, 2008.  Pub.L. 110-387, Title IV, § 402(a), 122 Stat. 4123.  Amendments were again made to 38 U.S.C.A. § 1725, effective February 1, 2010, and these amendments pertain to payment made on a Veteran's behalf by a third party. 

Under the amended provisions 38 U.S.C.A. § 1728, effective from October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010). 

However, as the Veteran in this case is only service-connected for limitation of flexion of his knee (rated as 10 percent disabling), which is unrelated to the abscess for which he was hospitalized, and he was not participating in a vocational rehabilitation program at the time of his hospitalization, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses. 

Nonetheless, a Veteran may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. 
§ 1725(b) provides that an eligible Veteran is one who is an active VA health-care participant and who is personally liable for emergency treatment furnished in a non-VA facility.  

A review of the record reveals that the Veteran had previously sought and received treatment at VA.  Importantly, there is no indication that the Veteran's enrollment in the VA health-care system has ever been terminated or otherwise discontinued.  Further, the Veteran has testified at his July 2011 hearing that he does not have insurance, and a March 2005 hospital bill reflected that, of the expenses for which the Veteran is liable, no amount was paid by primary insurance and that his bill would be placed with a collection agency if he did not pay.  Thus, the evidence sufficiently demonstrates that the Veteran is a VA health-care participant who is personally liable for expenses incurred at the Saint Francis Medical Center from November 7, 2004, to November 8, 2004.  

The remaining issue for consideration, therefore, is whether the expenses incurred at Saint Francis Medical Center from November 7, 2004, to November 8, 2004, were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished: (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2010). 

In this case, there is no question that the Veteran reported to the non-VA hospital for treatment on November 7, 2004, with an abscess located between his scrotum and rectum.  An April 2005 letter from Dr. T. S. noted that the Veteran was having febrile episodes.  The November 7, 2004 hospital record showed that approximately 10 cc of pus was drained from the abscess.   Impliedly conceding the existence of a medical emergency and the non-feasibility of reporting to a VA facility, the agency of original jurisdiction awarded payment for medical expenses for the first portion of his hospitalization: his treatment in the emergency room on November 7, 2004.  

After receiving treatment in the emergency room, the Veteran was admitted to the hospital and had surgery on November 8, 2004.  The remaining question in this case is whether the Veteran's condition had stabilized after his treatment in the emergency room such that he could be transferred safely to a VA facility that was capable of accepting such a transfer.  In April 2005, Dr. T. S. stated that after pus was drained from the abscess in the emergency room, "...the patient was continuing to have some discomfort and low-grade temperature and on examination had significant extension of the abscess from the scrotum all the way back to the actual rectum."  Significantly, Dr. T. S. felt that the Veteran required "immediate attention" and he was admitted to the hospital to undergo surgery.  At his July 2011 hearing, the Veteran testified that the Saint Francis Medical Center was two hours away from the VA outpatient clinic in Danville.  

After carefully reviewing all the evidence on file, there is no adequate basis to reject the competent and credible medical and lay evidence of record that is favorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There is no indication that the private physicians were not fully aware of the Veteran's condition at the time of his hospitalization or that any relevant fact was misstated.  Moreover, as there is no contradicting competent medical evidence of record, the statement from Dr. T. S. is found to be highly probative as to seriousness of the Veteran's condition during his period of hospitalization.  

Although further inquiry could be undertaken with a view towards development of the claim so as to obtain a VA medical opinion regarding the stability of the Veteran's condition throughout his hospitalization, the Board finds that no such further development is required.  When there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 38 U.S.C.A. § 5107(b).  Here, given the evidence of record demonstrating that the Veteran continued to receive emergency treatment at the Saint Francis Medical Center, and the lack of persuasive and competent evidence to the contrary, the Board concludes that the appeal must be granted. 


ORDER

Payment for unreimbursed medical expenses incurred from November 7, 2004, to November 8, 2004, less the amount already paid by VA, is granted.  



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


